DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           O.M., the mother,
                              Appellant,

                                    v.

          DEPARTMENT OF CHILDREN AND FAMILIES, and
                GUARDIAN AD LITEM PROGRAM,
                         Appellees.

                              No. 4D18-2842

                          [January 10, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Yael Gamm, Judge; L.T. Case No. 2015-4240-CJ DP.

  Sean Conway, Fort Lauderdale, for appellant.

   Thomasina Moore, Statewide Director of Appeals, and Laura J. Lee of
Florida Statewide Guardian ad Litem Office, Tallahassee, and Natasha
Khoyi, Florida Statewide Guardian ad Litem Office, Defending Best
Interests Project, Port Richey, for appellee Guardian ad Litem Program.

  Ashley Brooke Moody, Attorney General, Tallahassee, and Carolyn
Schwarz, Assistant Attorney General, Fort Lauderdale, for appellee
Department of Children and Families.

PER CURIAM.

  Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.